Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.767 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 DORA CSUHA,
                                                          MEMORANDUM DECISION
         Plaintiff,                                           AND ORDER
 v.
                                                        Civil Case No. 1:19-cv-00001-DAK
 BEST FRIENDS ANIMAL SOCIETY
 A Utah Corporation,                                          Judge Dale A. Kimball

         Defendant.


                                         INTRODUCTION

       This matter is before the court on Plaintiff’s Motion in Limine to Exclude Journal Notes.

(ECF No. 54.) The court has considered carefully the memoranda and other materials submitted

by the parties, as well as the law and facts relating to the motions. Now being fully advised, the

court feels a hearing is unnecessary to resolve this motion and issues the following Memorandum

Decision and Order.

                                          BACKGROUND

       On January 2, 2019, Plaintiff filed her action against Defendant Best Friends Animal

Society (“Best Friends”), alleging employment discrimination under Title VII of the Civil Rights

Act of 1964. (ECF No. 2.) Specifically, Plaintiff asserts that her termination from employment as

a veterinarian at Best Friends’ Ogden, Utah facility was discriminatory in violation of the

Pregnancy Discrimination Act and the Family and Medical Leave Act. (ECF No. 2.) Under the

parties’ Amended Scheduling Order, fact discovery closed on November 8, 2019. (ECF No. 23.)

A four-day jury trial is scheduled to begin on September 20, 2021. (ECF No. 59.)
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.768 Page 2 of 8




       On January 7, 2021, Plaintiff filed her Motion in Limine, asking the court to exclude her

personal journal notes and any questions or testimony pertaining thereto. (ECF No. 54.) Plaintiff

argues that the journal entries are not relevant to any claims or defenses in this matter, are highly

prejudicial, and cannot properly be used for impeachment purposes. 1 (ECF No. 54.) Defendant

responded by arguing that the journal entries rebut Plaintiff’s claim that she was fired for a

discriminatory purpose, their relevance outweighs any potential prejudice, and they demonstrate

her mental state before her termination—which is germane to her emotional distress claims.

(ECF No. 61 (sealed).)

                                            DISCUSSION

       Plaintiff’s complaints about the journal entries implicate Rules 401 and 403 of the

Federal Rules of Evidence. Under Rule 401, evidence is relevant if “it has any tendency to make

a fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. “A fact is ‘of consequence’ when its

existence would provide the fact-finder with a basis for making some inference, or chain of

inferences, about an issue that is necessary to a verdict, but it only needs to have any tendency to

do so.” United States v. Ballou, 59 F. Supp. 3d 1038, 1048 (D.N.M. 2014) (citing United States

v. Jordan, 485 F.3d 1214, 1218 (10th Cir.2007)). In short, the standard for relevance is liberal.

United States v. Leonard, 439 F. 3d 648, 651 (10th Cir. 2006). That is not to say, however, that

all relevant evidence is admissible. Indeed, “even relevant evidence should be excluded under

Federal Rule of Evidence 403 if its probative value is substantially outweighed by the danger of




1
  Plaintiff’s Motion includes a section regarding Rule 608 of the Federal Rules of Evidence. At
this point, Defendant is not attempting to use Plaintiff’s journal entries to attack Plaintiff’s
character for truthfulness. Accordingly, the court need not address this argument at this time.
                                                  2
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.769 Page 3 of 8




unfair prejudice, confusing the issues, or misleading the jury.” Bird v. W. Valley City, 831 F.

App'x 881, 887 (10th Cir. 2020) (unpublished) (citations and internal formatting omitted).

         Rule 403 states, in relevant part, that “[t]he court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of . . . . unfair prejudice, . . . confusing

the issues, [or] misleading the jury . . . .” Fed. R. Evid. 403. “It is only unfair prejudice,

substantially outweighing probative value, which permits exclusion of relevant matter under

Rule 403.” United States v. Pettigrew, 468 F.3d 626, 638 (10th Cir.2006) (citation omitted). This

means that “[e]vidence is not unfairly prejudicial simply because it is damaging to [a party’s]

case.” United States v. Curtis, 344 F.3d 1057, 1067 (10th Cir.2003) (internal quotation marks

omitted). “To be unfairly prejudicial, the evidence must have an undue tendency to suggest

decision on an improper basis, commonly, though not necessarily, an emotional one.” United

States v. Caraway, 534 F.3d 1290, 1301 (10th Cir. 2008) (citation omitted) (emphasis in

original).

         In this instance, Plaintiff argues that all the journal entries are either irrelevant or unfairly

prejudicial. For ease in addressing Plaintiff’s arguments, the court will group Plaintiff’s

complaints and the journal entries into three categories: (I) Plaintiff’s doubts regarding her

surgical abilities; (II) negative commentary on Plaintiff’s work environment, coworkers, and

Best Friends; and (III) Plaintiff’s mental state prior to her termination. The court will address the

admissibility of each of these categories of journal entries in turn.

    I.       Entries Regarding Surgical Abilities

         Some of Plaintiff’s journal entries discuss Plaintiff’s thoughts about her surgical

experience and skill. The parties disagree about the relevance of such entries. Plaintiff argues

that her entries expressing doubt about her surgical abilities are not relevant to her claims



                                                     3
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.770 Page 4 of 8




because these doubts pertain to insecurities she had during veterinary school and that these

entries are not substantive evidence of her skills as a surgeon. Defendant argues that Plaintiff’s

commentary about these issues provides a link in the chain of inferences suggesting that Plaintiff

did, in fact, lack the skill to competently perform her work. The court finds that only some of

these entries are relevant. Specifically, the court is unpersuaded that Plaintiff’s entries expressing

doubt about her surgical skill during veterinary school are relevant. Any entries—or portions of

entries—discussing uncertainty about Plaintiff’s skill while in veterinary school are too remote in

time to be probative of Plaintiff’s skill during her time of employment at Best Friends. Any

commentary about Plaintiff’s insecurities, abilities, or skill while employed by Best Friends is,

however, relevant to Defendant’s claim that Plaintiff lacked the skill to competently perform her

work. Accordingly, the court will exclude any portion of Plaintiff’s journal entries that discuss

Plaintiff’s thoughts about her skill as a veterinarian while she was in school (which she attended

from 2007–2011). The court will allow the entries detailing Plaintiff’s skill or insecurities about

her abilities so long as these entries pertain to her abilities after Best Friends hired Plaintiff in

November 2016.

    II.      Commentary on Best Friends

          Some of Plaintiff’s journal entries contain negative commentary about her job,

coworkers, and her work environment. Plaintiff argues that these entries are irrelevant because

Defendant has only ever argued that it terminated her due to a single instance regarding an

allegedly substandard procedure Plaintiff performed on Lucky the cat. Thus, argues Plaintiff, her

descriptions of her dissatisfaction with her job and coworkers are not relevant to any of

Defendant’s claims or defenses. In response, Defendant argues that it terminated Plaintiff, in




                                                    4
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.771 Page 5 of 8




part, because she did not maintain necessary work hours and because she was hostile or

otherwise unprofessional with her coworkers. The court agrees with Defendant.

          Defendant has placed Plaintiff on notice that it intends to demonstrate that Plaintiff was

terminated for reasons beyond the allegedly deficient procedure performed on Lucky the cat.

Specifically, Defendant has stated that Plaintiff’s

   employment was terminated because she was unable to perform a basic emergency
   procedure that was a common complication as a result of an ovariohysterectomy. This
   procedure, compounded with other performance issues already addressed with
   [Plaintiff], presented concern for her ability to continue to perform the expected duties
   as the sole veterinarian at the Ogden clinic.

(Def. Suppl. Answer to Interrog. No. 4 (emphasis added).) Defendant has also raised this issue in

numerous depositions. (ECF No. 61 at 6 (referencing three depositions where this very issue was

raised) (sealed).) When looking at the claims and defenses asserted throughout this case,

Defendant is clearly arguing that it terminated Plaintiff for reasons beyond the incident involving

Lucky the cat. Accordingly, the court finds that the journal entries containing Plaintiff’s

commentary about her job, coworkers, and work environment are relevant to the claims and

defenses in this case and are, therefore, admissible.

   III.      Plaintiff’s Mental State Prior to Her Termination

          A few of Plaintiff’s journal entries contain descriptions of alcohol consumption and

depressive episodes. Plaintiff makes only conclusory arguments that these entries are not

relevant. According to Plaintiff, these entries are irrelevant because Defendant is attempting to

use these entries to try and prove that Plaintiff had a drinking problem that impaired her job

performance. Defendant’s response, however, seems to indicate that it intends to use these

entries to show that Plaintiff suffered from episodes of emotional distress, depression,




                                                   5
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.772 Page 6 of 8




humiliation, and anxiety before her termination from Best Friends. There is no indication that

Defendant intends to use this evidence for other purposes. 2

        In this case, Plaintiff claims that Defendant’s alleged misconduct caused her “to suffer

emotional distress, depression, humiliation, and anxiety.” (Pl.’s Initial Disclosures at 7.) By

claiming emotional distress damages, Plaintiff has placed her mental state at issue in this case.

Thus, Plaintiff’s mental state before and after she was terminated is critical to a determination of

what, if any, emotional distress occurred because of Plaintiff’s termination from Best Friends.

Accordingly, Plaintiff’s own journal entries describing her mental state before her termination

are extremely probative of this issue and are, therefore, relevant.

        Plaintiff’s real issue with these entries seems to be that she believes that the entries

regarding her alcohol consumption contain intensely private information that could create undue

prejudice or mislead or confuse the jury. The court disagrees. As noted above, “[t]he court may

exclude relevant evidence if its probative value is substantially outweighed by a danger of . . .

unfair prejudice, . . . confusing the issues, [or] misleading the jury . . . .” Fed. R. Evid. 403. The

court is not convinced that the entries describing alcohol consumption will create undue

prejudice, confuse the issues, or mislead the jury about Plaintiff’s claims of emotional distress.

        First, regarding confusing or misleading the jury, these risks are almost entirely

eliminated by the fact that these journal entries are so highly relevant to the issue of Plaintiff’s




2
  It does not appear that Defendant is attempting to show Plaintiff had a drinking problem that
interfered with her ability to competently perform her job. The court’s Memorandum Decision
and Order does contemplate whether the journal entry evidence may be properly used for that
purpose. Thus, if the Defendant attempts to use these entries to prove Plaintiff’s alcohol
consumption interfered with her ability to competently perform her job, the court would be
willing to entertain an objection or another motion in limine.
                                                   6
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.773 Page 7 of 8




emotional distress claims. Accordingly, the court finds that that journal entries detailing her

alcohol consumption or depressive episodes would not confuse or mislead the jury.

       Second, regarding unfair prejudice, the court is similarly unpersuaded that the probative

value of these entries is “substantially outweighed” by the danger of unfair prejudice. Most

importantly, these entries are highly probative of Plaintiff’s emotional distress claims and,

therefore, the evidence is not “substantially outweighed” by any danger of unfair prejudice. See

United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2011) (“[E]xclusion of evidence under Rule

403 that is otherwise admissible under the other rules is an extraordinary remedy and should be

used sparingly.”) Additionally, evidence of alcohol consumption does not increase the risk that

jurors will decide on an improper basis. To be more specific, alcohol consumption is not the type

of behavior that would “provoke[] an emotional response in the jury or otherwise . . . affect

adversely the jury's attitude toward the defendant wholly apart from its judgment as to” the

merits of Plaintiff’s claims. United States v. Rodriguez, 192 F.3d 946, 951 (10th Cir. 1999)

(citation omitted) (emphasis in original).

       For the foregoing reasons, the court finds that Plaintiff’s journal entries detailing her

mental and emotional state—including her alcohol consumption—prior to being terminated from

Best Friends is admissible under Rules 401 and 403 of the Federal Rules of Evidence.

                                             CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion in Limine to Exclude Journal Notes (ECF

No. 54) is GRANTED in part and DENIED in part. Plaintiff’s Motion is GRANTED as to the

journal entries and questions related to her dating life, vacations, and similarly irrelevant and

personal matters. Additionally, Plaintiff’s journal entries detailing her thoughts about her skill as

a veterinarian while she was in school (from 2007–2011) are inadmissible. These entries and



                                                  7
Case 1:19-cv-00001-DAK-DBP Document 68 Filed 03/04/21 PageID.774 Page 8 of 8




related questions are irrelevant to this case. Plaintiff’s Motion is DENIED regarding journal

entries: (1) detailing her thoughts about her skill as a veterinarian after being hired by Best

Friends in November 2016; (2) describing her dissatisfaction with her job, coworkers, and work

environment; and (3) recounting her alcohol consumption and mental and emotional state before

being terminated from Best Friends. These journal entries and related questions are relevant and

nonprejudicial and are, therefore, admissible.

       DATED this 4th day of March, 2021.

                                                       BY THE COURT:



                                                       _________________________
                                                       DALE A. KIMBALL
                                                       United States District Judge




                                                  8
